Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections to Specification
	Objection is made to the specification for minor informalities.   Paragraph [7] at the third (unnumbered) page of the specification as filed should terminate with a period (“ . “) rather than with a comma.

Claim Construction
	Method Claim 2 recites “providing” certain specified structures, including, “a first exit for the first particles.”  The prepositional phrase “for the first particles” indicates that there is some unspecified purpose related the first particles with which the first exit is intended to be utilized.  It isn’t until claim 3 that the step of “passing the first particles out of the first exit” that the intended purpose of the “first exit” is claim-limiting.

Claim 1

    PNG
    media_image1.png
    363
    893
    media_image1.png
    Greyscale

Discussion of Selected Prior Art
	US 20190010070 to Hodgkinson is cited for disclosure of the shearing action of scouring gas bubbles and water to dislodge solid particles from a filtration membrane [0006]:

    PNG
    media_image2.png
    153
    413
    media_image2.png
    Greyscale

Per US 20110073549 to Geibel teaches the use of scouring media [0007] (solid scouring particles made from a variety of materials [0054]) to mitigate clogging of filters by biological or chemical scaling which adheres to the filter [0006].  See also USP 8871093 to Ball (col 4; col 8 line 25+) describing filter media 18 which scours biological film and chemical scale from the filter:

    PNG
    media_image3.png
    781
    738
    media_image3.png
    Greyscale

USP 4794226 to Derbyshire discloses a porous-walled heater that can filter and remove solids from the fluid as it flows through the heater.  Materials which undesirably form solids, e.g., paraffin, at low temperatures and “res[t] against the filter-heater” (col 3 line 61-62) can be melted to effect resumption of flow through the filter-heater.  Addition of larger size solid particles to a smaller sized solid particle slurry to effect scraping or vibration along the filter element is not described.

US 20160280573 to Livingston describes a submerged membrane separator (aka, membrane bioreactors MBR) submerged in mixed liquor comprising suspended solids and microorganisms in an aqueous liquid, and to remove permeate and concentrate the mixed liquor.   Livingston teaches using diffusers to set solids in motion to facilitate scouring and cleaning the membrane surfaces on which solids would have otherwise accumulated during removal of permeate (filtrate) passing through the membrane:

    PNG
    media_image4.png
    156
    464
    media_image4.png
    Greyscale

Insofar as Livingston appears to describe continuously withdrawing permeate as the membrane is continuously scoured by moving mid-size or coarse-size air bubbles, convected water, and solids set in motion, it does not appear that first solids are first lodged in the membrane pores then dislodged by second solids.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 12, 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over WO 00/45948 to SASOL.
	SASOL is directed to production of synthetic liquid hydrocarbon fuels from a synthesis gas feedstock.  SASOL describes a slurry reaction mixture comprising physically strong supported solid catalyst particles (page 5), gaseous reactants, and primarily liquid hydrocarbon reaction products.  The liquid products are continuously separated from the solid catalyst and removed from the continuously fed reaction vessel through a filter located within the slurry bed.   The filter medium has a porous structure with openings of a predetermined size configured to allow liquid product and only small solid particles pass while retaining the larger catalyst particles in the filter bed or on the filter medium.  

    PNG
    media_image5.png
    757
    1246
    media_image5.png
    Greyscale

Small size catalyst solids pass through the filter along with liquid filtrate.  The porous filter medium is a type or construction with which “permanent clogging” by catalyst particles that are too large to pass through the filter medium does not “readily occur” (emphasis added).  The foregoing disclosure implies some clogging of the filter pores by the larger catalyst solids routinely occurs.
SASOL teaches that the optimized catalyst size distribution will not have an appreciable proportion of catalyst particles “close to the aperture or opening size of the filtering medium” because such sized particles would cause “permanent blockage” of the filtering medium (page 6).
Selection of an appropriate combination of support catalyst particle size distribution and filter medium pore size, can facilitate “avoiding, or at least reducing, permanent or irreversible blinding of the filtering medium” (p. 8).  Nevertheless, SASOL teaches pulsed backflushing of the filter medium (p 11) with “process or non-process derived liquid …, [e.g.,] some of the liquid … product” (p 10) “to dislodge the cake from the filtering medium” (p 9) during periods when the withdrawal of liquid filtrate is interrupted.  As noted above, product filtrate comprises small catalysts particles.
Insofar as the backflush liquid can be liquid product, and the liquid product may comprise 10 ppm small catalyst solids (page 7 line 25; page 15 line 31+),1 SASOL describes dislodging relatively larger catalyst particles from the filter cake side of the filtering medium using a fluid comprising small catalyst particles.
In reading Applicant’s claim 1 on the SASOL publication, “first particles of a first solid” correspond to the larger supported Co Fischer-Tropsch catalyst particles that build up on the slurry reactor side of the filter medium during the filtration phase.  “[S]econd particles of a second solid”2 correspond to the smaller supported Co Fischer-Tropsch catalyst particles that first pass through the filter medium during the filtration phase and pass back through the filter medium in the opposite direction during the backflushing stage.  In the course of this reverse flow / backflushing passage back through the filter, the smaller “second particles” solids dislodge larger “first particles” that lodged in the openings of the filter medium during the filtration stage.  In light of USP 3360907 to Clark,3 one of skill would have expected the filtering medium to vibrate given the pulses4 of backflushing liquid described by SASOL.  One would have expected the smaller solids flowing in the pulsed backflushing step to have flowed along the filter medium, i.e., in a plane parallel to a planar filter or along a line parallel to the central axis of a cylindrical filter element or cartridge, before passing through the filter medium into the slurry reactor side of the filter medium, as depicted in this examiner annotation of a SASOL drawings:

    PNG
    media_image11.png
    977
    374
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    411
    320
    media_image12.png
    Greyscale


	The examiner-annotated figure below shows small “second” solids backflushing / dislodging a lodged “first particle” solid.

    PNG
    media_image13.png
    404
    470
    media_image13.png
    Greyscale

	Per claim 6, the first particles are passed out of the filter during the filtration step.  The second particles are passed out of the filter, and back into the slurry reactor, during the backflushing step.  The claim-recited “sizing apparatus” reads on the assemblage of filters 30 insofar as they segregate small Co catalyst particles in the filtrate (at about 10 ppm) from the catalyst particles too large to pass through the filters 30.  
Per claim 7, once returned to the slurry at large, the larger particles are returned, i.e., recycled, to the filter once again during a subsequent filtration cycle.
Per claim 12, the liquid which contacts the solid catalyst in the filter is a liquid Fischer-Tropsch product stream comprising hydrocarbons (SASOL page 36).
Per claim 20, the slurry fed to the filter on which the fluid of the claim 1-recited term “fluid stream” reads, comprises a liquid.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 00/45948 to SASOL, as applied to claim 12, in view of US 20030045591 to O’Rear.
SASOL describes a product distribution including liquid hydrocarbons and optionally gaseous hydrocarbons.  O’Rear [0061] motivates the skilled artisan to use a FT slurry reactor operated at conditions to make a product stream comprising 1-butene and 1-pentene.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO 00/45948 to SASOL, as applied to claim 12, in view of WO 97/31693 to Shell International.
Shell International at p 16 line 10 suggests substitution of an external cross flow filter for the internal filter 30 of SASOL.

Claims Not Rejected Over Prior Art
Objection is made to Claims 2-4, 8-11, 14-16, 18-19 for dependence on a rejected base claim, but would be allowable if presented in independent form.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 SASO at p15:-16
        
    PNG
    media_image6.png
    176
    896
    media_image6.png
    Greyscale

        
    PNG
    media_image7.png
    315
    928
    media_image7.png
    Greyscale

        2 Per applicant’s specification at [0022] of pre-grant publication 20190358568, second solids can be made from the same material as the first particles.
        
        3 Clark:
        
        
    PNG
    media_image8.png
    205
    470
    media_image8.png
    Greyscale

        
        4 SASOL at p20:-21:
        
    PNG
    media_image9.png
    261
    891
    media_image9.png
    Greyscale

        
    PNG
    media_image10.png
    403
    918
    media_image10.png
    Greyscale